The writ of error herein is prosecuted from a final judgment rendered upon the forfeiture of a bail bond, in which it is recited, that the principal was required to answer the offense of carrying "on or about her person a dirk." In the first error assigned it is contended, *Page 518 
that the said bond is not a valid undertaking in law, because it recites no offense against the penal laws of this State, in that the said offense is therein set out in the disjunctive. The point is well taken. Hart v. The State, 2 Texas Cr. App., 39; Garza v. The State, 22 S.W. Rep., 139.
We deem it unnecessary to notice the remaining question suggested. For the error pointed out, the judgment is reversed; and because the bail bond is insufficient to constitute the basis of a judgment, the cause is dismissed.
Reversed and dismissed.
Judges all present and concurring.